841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Daniel GERHARDI d/b/a Daniel's Pallet Service, Respondent.
No. 87-5461.
United States Court of Appeals, Sixth Circuit.
March 8, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board asks this court to enforce its unfair labor practice order against Daniel Gerhardi, d/b/a Daniel's Pallet Service.  The NLRB found that the company had violated Sec. 8(a)(1) of the National Labor Relations Act, 29 U.S.C. Sec. 158(a)(1), by threatening and coercively interrogating two employees in connection with their union activities, and Sec. 8(a)(3), 29 U.S.C. Sec. 158(a)(3), by subjecting the employees to harassment, more onerous working conditions, and constructive discharge because of their union activities.  The board ordered the company to cease and desist its unfair labor practices, to offer reinstatement to the two employees with backpay and interest, and to post a notice regarding union activity.  The company argues that neither of the two employees was constructively discharged, and contends that one of the employees was a supervisor and therefore not entitled to the protection of the Act.


2
Having carefully considered the record and the briefs of the Board and of respondent, we conclude that the findings and order of the Board are supported by substantial evidence and that its order should be enforced.


3
Accordingly, for the reasons set forth in the order and in the decision of the Administrative Law Judge, the Order of the Board, dated February 26, 1987, is enforced in all respects.